Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 03/17/2021 have been received and reviewed. Claims 1, 13 and 17-51 are pending in this application.	 
Claim Rejections - 35 USC § 112
Claims 1, 13 and 17-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i) Regarding the groups R12, R13 and R161-R165 defined as “a linear or branched, alkyl, alkenyl, alkynyl group having equal to or less than 8 carbon atoms, wherein the alkyl, alkenyl, alkynyl, groups can optionally independently include one to six heteroatoms and/or one to three substituents,” Applicants state in their remarks and during the interview that a carbon is the point of attachment to the rest of the molecule. It is suggested that the claim language reflect this. Language, such as, “wherein the alkyl is interrupted by a heteroatom selected from” or similar language to distinctly point out that this is intended. Regarding the term “substituted,” Applicants list of substituents is noted and not a problem with the exception that in the list of substituents, there is the group R’. This in turn is defined in part as alkyl, alkenyl or alkynyl. It is suggested to delete “R’” from the list of substituents because it doesn’t matter that the alkyl, alkenyl, alkynyl in groups R12, R13 and R161-R165, for example, is substituted by an alkyl.
The list of substituents for R161 and R164 is missing in independent claims 13 and 45.

v) Similarly, in claim 19, it is unclear which compound of claim 1 is included and which one is not. Again, Applicants require experimentation to understand the metes and bounds of the claim.
vi) Similarly, claim 20 requires experimentation to determine the metes and bounds of the claim. 
	In all of these instances, Applicants have defined what clogP or PKa or what an un-protonated form is. However, the issue to be addressed is which compound of claim 1 has these values and which ones do not. If all of the compounds of claim 1 have these values, then claims 17-20 fail to further limit claim 1. Requiring the skilled artisan to conduct calculations or experimentation to understand the metes and bounds of a claim is improper.
vii) The nature of the “systems” in claims 34-37 is unclear. Are these “systems” distinguishable form a method of use of the compound of claim 1? What elements does the system have? Applicants’ arguments are not on point. These claims are unclear and may have to be decided by the Appeals Board.  
ix) Claim 32 improperly depends from claim 28. Appropriate correction to make the claim dependent on claim 29 is required.


Applicant’s arguments have been fully considered but not found persuasive. The enablement issue was not discussed in the interview to the extent Applicants remarks states. None of the discussion has taken place where Applicants state was discussed during the interview. Applicants stated that they would pursue these claims in a continuing application during the interview.
This rejection is maintained for the reasons of record. 

Claims 1, 13 and 45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 38-43 and 46-50 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 51 is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




May 13, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624